Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2703   Page 1 of 26




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

  SECOND OPINION AND ORDER GRANTING IN PART AND
 DENYING IN PART PLAINTIFFS’ MOTION FOR TEMPORARY
 RESTRAINING ORDER AS A PRELIMINARY INJUNCTION [44]

       On April 26, 2020, six named Plaintiffs filed an emergency motion

for a temporary restraining order. (ECF No. 44.) Four of these six

Plaintiffs—Qaid Alhalmi, Tomas Cardona Ramirez, Damary Rodriguez

Salabarria, and Emanuel Rosales Borboa—claimed that because of their

age and/or underlying medical conditions, their continued civil detention

violated their Fifth Amendment rights by exposing them to a substantial
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2704   Page 2 of 26




risk of serious illness and/or death from COVID-19. Accordingly, these

Plaintiffs sought a temporary restraining order requiring their

immediate release from confinement. (Id. at PageID.1043.) On May 12,

2020, the Court granted relief for Plaintiffs Alhalmi and Cardona

Ramirez, finding that both Plaintiffs had underlying medical conditions

placing them at heightened risk of severe negative outcomes from a

COVID-19 infection. (ECF No. 68, PageID.1920.) The Court ordered

supplemental briefing on whether Plaintiff Rodriguez Salabarria’s

hypertension and Plaintiff Rosales Borboa’s asthma placed them at

increased risk of severe illness and/or death from a COVID-19 infection.

(Id. at PageID.1925, 1927.) Both parties filed supplemental briefing on

May 18, 2020. (ECF Nos. 80, 82.) The Court now grants Plaintiffs’ motion

with respect to Rodriguez Salabarria and Rosales Borboa.

FACTUAL BACKGROUND

      I.    Damary Rodriguez Salabarria

      Plaintiff Damary Rodriguez Salabarria is a forty-six-year-old

citizen of Cuba. (ECF No. 52, PageID.1516.) She was detained in Texas

by U.S. Border Patrol on August 1, 2019. (ECF No. 52-4, PageID.1563.)

On August 10, 2019, Plaintiff Rodriguez Salabarria was transferred due


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20    PageID.2705   Page 3 of 26




to a housing shortage in Texas to the Calhoun County Correctional

Facility. (Id.) She suffers from hypertension, chronic gastritis, a peptic

ulcer, and gastroesophageal reflux, for which she takes a daily

medication for each. (ECF No. 44, PageID.1023.) Her medical records

show a recent diagnosis of chronic localized mucocutaneous candidiasis,

which the Court understands to be a yeast infection. (ECF No. 57,

PageID.1675.) Additionally, Plaintiff Rodriguez Salabarria has a history

of   hospitalizations    for   acute    pancreatitis,     an   appendectomy,

cholecystectomy, and kidney infections. (Id.)

      II.   Emanuel Rosales Borboa

      Plaintiff Emanuel Rosales Borboa is a thirty-five-year-old citizen of

Mexico. (ECF No. 52, PageID.1516.) On June 24, 2014, Rosales Borboa

applied for—and on December 16, 2014, U.S. Citizenship and

Immigraiton Services denied him—Deferred Action for Childhood

Arrivals status. (ECF No. 52-5, PageID.1568.) Although he was initially

released on bond on May 15, 2017 after United States Border Patrol

initiated removal proceedings on April 27, 2017 (id. at PageID.1568–

1569), Rosales Borboa was subsequently arrested by the Detroit Police

Department and has been in ICE custody at the Calhoun County


                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2706   Page 4 of 26




Correctional Facility since March 10, 2020. (Id. at PageID.1569.) Rosales

Borboa suffers from asthma, for which he was hospitalized for two days

approximately ten years ago. (ECF No. 44, PageID.1023.) At various

times, the frequency of which the parties contest, Rosales Borboa has

required the use of an inhaler and steroids to control his asthma. (Id. at

PageID.1024; ECF No. 64, PageID.1812.)

LAW AND ANALYSIS

      I.    Legal Standard

      Plaintiffs seek a temporary restraining order. (ECF No. 54.)

Nonetheless, Plaintiffs gave notice to Defendants and did not seek a

ruling before Defendants could respond. A temporary restraining order

(TRO), which can be issued without notice to the adverse party, is meant

to preserve the status quo until a court can make a reasoned resolution

of a dispute. Fed. R. Civ. P. 65(b)(1); Procter & Gamble Co. v. Bankers

Trust Co., 78 F.3d 219, 226 (6th Cir. 1996). Here, because the Defendants

are on notice and the Court allowed time for extensive briefing and heard

oral argument on Plaintiffs’ motion, the Court will treat the motion as

one for a preliminary injunction rather than for a temporary restraining




                                      4
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2707   Page 5 of 26




order. See Perez-Perez v. Adducci, No. 20-10833, 2020 WL 2305276, at *3

(E.D. Mich. May 9, 2020) (doing the same).

      “Preliminary injunctions are extraordinary and drastic remedies []

never awarded as of right.” Am. Civil Liberties Union Fund of Michigan

v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015). In determining

whether to grant such an order, courts evaluate four factors: 1) whether

the movant has a strong likelihood of success on the merits; 2) whether

the movant would suffer irreparable injury absent an injunction; 3)

whether granting the injunction would cause substantial harm to others;

and 4) whether the public interest would be served by granting the

injunction. Northeast Ohio Coal. for Homeless and Serv. Emps. Intern.

Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). These

four factors “are not prerequisites that must be met, but are interrelated

considerations that must be balanced together. For example, the

probability of success that must be demonstrated is inversely

proportional to the amount of irreparable injury the movants will suffer

absent the stay.” Id. (internal quotations omitted).

      II.   Application




                                      5
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2708   Page 6 of 26




      Judges, by and large, are neither mathematicians nor medical

experts, and the undersigned is neither. Still, adjudicating questions of

constitutional law in relation to the ongoing COVID-19 pandemic

requires mapping precise calculations of medical risk onto the more

nebulous legal standards of high likelihood of irreparable injury and

substantial risk of serious harm. To do so, the Court must rely on

evidence submitted by the parties—declarations from medical experts,

scientific publications, and guidance from public health agencies. For

judicial determinations to have integrity and consistency, justice must be

guided by science.

      To date, the Court’s opinions regarding the Fifth Amendment rights

of noncitizens in immigration detention have largely tracked CDC

guidance. The CDC has published—and regularly reviews—a list of

factors and underlying health conditions that place a person at

heightened risk of severe illness and/or death from COVID-19. People

Who Are at Higher Risk for Severe Illness, Centers for Disease Control

and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last reviewed May 14, 2020). As

the Supreme Court and Sixth Circuit have recognized, CDC public health


                                      6
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2709   Page 7 of 26




and medical determinations are to be given significant weight. See

Bragdon v. Abbott, 524 U.S. 624, 650 (1998) ([T]he views of public health

authorities, such as the . . . CDC . . . are of special weight and authority.”);

Estate of Mauro v. Borgess Med. Ctr., 137 F.3d 398, 404 (6th Cir. 1998)

(deferring to the “medical judgment expressed in the Report of the

Centers for Disease Control in evaluating the district court’s ruling on

whether Mauro posed a direct threat in the essential functions of his

job.”).

      Plaintiffs’ complaint grants similar deference to CDC guidance.

Plaintiffs seek certification of a subclass of medically vulnerable

individuals, defined as “[a]ll noncitizens who are detained in ICE custody

in the Calhoun County Correctional Center, and who have one or more

risk factors placing them at heightened risk of severe illness or death if

exposed to COVID-19.” (ECF No. 43, PageID.995.) Plaintiffs’ enumerated

list of risk factors parallels the CDC’s and ends with the catchall category

of “any other condition identified by the CDC as putting a person at a

higher risk.” (Id.)

      But while the Court treats the presence of a CDC risk factor as

dispositive of a person’s increased risk, the inverse is not true where


                                       7
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2710    Page 8 of 26




public health or other evidence on the record can show a Plaintiff is

nonetheless at substantial risk. Although the CDC lists people over sixty-

five as being at heightened risk of severe illness and/or death, the Court

found that a fifty-five-year-old Plaintiff’s age, combined with other

factors, placed him at a substantial risk of severe illness and/or death

from COVID-19. (ECF No. 41, PageID.905.) The Court relied on the

declarations of two medical professionals concluding that people over

fifty are at serious risk. (Id. at PageID.904.) Additionally, the Court noted

that both CDC and WHO recognize that risk increases with age (Id. at

PageID.904–905): CDC guidance acknowledges that “the older you are,

the higher your risk of serious disease.” Groups at Higher Risk of Severe

Illness,    Centers      for    Disease      Control      and        Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last reviewed May 14, 2020);

WHO guidance concludes that “[t]he risk of severe disease gradually

increases with age starting from around 40 years. It’s important that

adults in this age range protect themselves and in turn protect others

that may be more vulnerable.” Coronavirus Disease 2019 (COVID-19)

Situation Report – 51, World Health Organization (Mar. 11, 2020),


                                      8
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2711   Page 9 of 26




https://www.who.int/docs/defaultsource/coronaviruse/situationreports/2

0200311-sitrep-51-covid-19.pdf?sfvrsn=1ba62e57_10.

      While COVID-19 poses a threat to any person it infects, injunctive

relief in the form of release demands a showing of irreparable injury and

substantial risk of serious harm. In concert, the Court’s earlier opinions

reflect the holding that the presence of a risk factor for severe illness

and/or death translates a high risk of infection into a high risk of

irreparable injury and a substantial risk of serious harm such that no

conditions of confinement at the Calhoun County Correctional Facility

can ensure a civil detainee’s reasonable safety. When the Court

adjudicates claims brought by Plaintiffs without risk factors, the Court’s

inquiry will focus on what set of conditions are necessary to ensure their

reasonable safety in confinement.

      Because the CDC identifies diabetes as a risk factor increasing the

likelihood of serious illness and/or death from COVID-19, the Court

concluded that 1) Alhalmi and Cardona Ramirez, both of whom have

diabetes, faced a high likelihood of irreparable injury from continued

detention (ECF No. 68, PageID.1913–1920); 2) they had shown a

likelihood of success on the merits of both the subjective and objective


                                      9
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2712   Page 10 of 26




 components of a deliberate indifference claim (Id. at PageID.1929–1951);

 and 3) the public interest favored their release. (Id. at PageID.1951–

 1952.)

       The Court now finds that Rodriguez Salabarria’s hypertension and

 obesity and Rosales Borboa’s asthma similarly increase their risk of

 severe illness and/or death from COVID-19, justifying injunctive relief.

       A.    Rodriguez Salabarria

       In its May 12, 2020 Opinion, the Court found the evidence mixed as

 to whether hypertension is a risk factor. The Court noted that the CDC

 includes only pulmonary hypertension in its enumerated list of risk

 factors, see Groups at Higher Risk for Severe Illness, Centers for Disease

 Control     and     Prevention,     https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/groups-at-higher-risk.html (last reviewed

 May 14, 2020), but that in a morbidity and mortality weekly report, the

 CDC stated that people with hypertension “might be at higher risk for

 severe disease or death from COVID-19.” See Preliminary Estimates of

 the Prevalence of Selected Underlying Health Conditions Among Patients

 with Coronavirus Disease 2019 — United States, February 12–March 28,

 2020, Centers for Disease Control and Prevention (Apr. 3, 2020),


                                      10
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2713    Page 11 of 26




 https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm.                      Given

 evidence that hypertension is the single most prevalent comorbidity for

 patients hospitalized with COVID-19, see Hospitalization Rates and

 Characteristics of Patients Hospitalized with Laboratory-Confirmed

 Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 2020,

 Centers    for   Disease   Control   and   Prevention     (Apr.     17,   2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm,                the   Court

 ordered supplemental briefing to better evaluate the public health and

 medical evidence. (ECF No. 68, PageID.1925.)

       Plaintiffs rely largely on the declarations of Dr. Homer Venters, on

 whose declarations the Court has relied in earlier opinions, and Dr.

 Whitney Lieb, Assistant Professor of Obstetrics and Gynecology at the

 Icahn School of Medicine at Mount Sinai Hospital, for the proposition

 that hypertension places Plaintiff Rodriguez Salabarria at heightened

 risk of severe illness and/or death from COVID-19. (ECF Nos. 82-8, 84.)

 Drs. Venters and Lieb place significant weight on the extensive data

 showing hypertension as the most frequent comorbidity for patients who

 are hospitalized or die from COVID-19. (ECF No. 82-8, PageID.2492–

 2494; ECF No. 84, PageID.2506.)


                                      11
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2714   Page 12 of 26




       Defendants rebut this argument on the grounds that data showing

 a correlation between hypertension and adverse outcomes from COVID-

 19 does not prove a causal relationship. An article appearing in the May

 2020 edition of the American Journal of Hypertension (but originally

 submitted March 30, 2020) concludes that “there is as yet no evidence

 that hypertension is related to outcomes of COVID-19, or that ACE

 inhibitor or ARB use is harmful, or for that matter beneficial, during the

 COVID-19 pandemic.” (ECF No. 80-1, PageID.2382.) Defendants include

 the declaration of Dr. Kenneth Scissors, an internal medicine and

 emergency room physician. (ECF No. 80-2.) Dr. Scissors explains that

 “Hypertension must not be conflated with ‘serious heart condition[,]’ as

 they are somewhat related but distinct diagnoses.” (ECF No. 80-2,

 PageID.2386.) Regarding studies showing hypertension as the most

 common comorbidity for patients who were hospitalized or died from

 COVID-19, Dr. Scissors writes,

       The authors of these studies explicitly explained that their
       studies are methodologically limited to only report baseline
       characteristics within the population they studied, and as
       such were inadequate to conclude that these baseline
       characteristics conferred specific risk for individual patients
       throughout the world. Although it is tempting to jump from a
       correlating baseline characteristic to a cause and effect

                                      12
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2715    Page 13 of 26




        relationship, to do so is speculative, not evidence-based, and
        commonly proves to be unfounded when subsequent studies
        designed to determine cause and effect are performed.

 (ECF No. 80-2, PageID.2387.) Defendants’ argument boils down to a

 logical truism: correlation is not causation.

        Developments in both CDC guidance and scientific publications

 nonetheless demonstrate that Rodriguez Salabarria is at substantial risk

 of severe illness and/or death from COVID-19. On April 16, 2020, the

 CDC amended its guidance on serious heart conditions, advising that

 “[p]eople with hypertension should continue to manage and control their

 blood pressure and take their medication as directed.” Wayback Archive,

 Internet      Archive       (last      accessed       May      21,        2020),

 https://web.archive.org/web/20200416200039/https://www.cdc.gov/coron

 avirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

 (archiving April 16, 2020 snapshot of Information for People Who Are at

 Higher Risk for Severe Illness, Centers for Disease Control and

 Prevention,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html (last reviewed Apr. 15, 2020)).

 Dr. Venters emphasizes that “[t]he CDC’s guidance for groups at higher

 risk   for   severe   illness   specifically   addresses    individuals    with

                                       13
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2716   Page 14 of 26




 hypertension.” (ECF No. 82-8, PageID.2492.) At least one district court

 has found that these explicit references to high blood pressure and

 hypertension under CDC guidance for “[s]erious heart conditions”

 supports the finding that hypertension is a risk factor. See Barbecho v.

 Decker, No. 20-CV-2821, 2020 WL 2513468, at *3 (S.D.N.Y. May 15,

 2020). Additionally, an April 23, 2020 CDC publication—issued after the

 American Journal of Hypertension article on which Defendants rely—

 both cites hypertension as a risk factor and notes that individuals with

 hypertension were six times more likely to die from COVID-19 than

 patients without any chronic health conditions. Mary Adams et al.,

 Population-Based Estimates of Chronic Conditions Affecting Risk for

 Complications from Coronavirus Disease, United States, Emerging

 Infectious           Diseases             (Apr.           23,           2020),

 https://wwwnc.cdc.gov/eid/article/26/8/20-0679_article.

       The record can be summarized as follows: one doctor, reviewing the

 scientific literature, argues that it cannot be assumed based on a

 correlative relationship that hypertension causes adverse outcomes in

 COVID-19 patients. Two doctors, reviewing both the scientific literature

 and Rodriguez Salabarria’s medical history, conclude that despite the


                                      14
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2717   Page 15 of 26




 scientific uncertainty regarding a causal relationship, hypertension is a

 CDC-recognized risk factor and Rodriguez Salabarria is at heightened

 risk of severe illness and/or death from COVID-19. A recent CDC

 publication agrees. The Court finds that the weight of the evidence

 demonstrates that       Plaintiff   Rodriguez   Salabarria’s    hypertension

 together with her other underlying medical conditions places her at

 substantially heightened risk of adverse outcome from COVID-19.

       Plaintiffs also point to Rodriguez Salabarria’s obesity as a risk

 factor. Rodriguez Salabarria has a Body-Mass Index (BMI) of thirty-one.

 (ECF No. 84, PageID.2506.) Although the CDC identifies a BMI greater

 than forty as a risk-factor for severe adverse outcomes from COVID-19,

 Dr. Lieb cites to an article showing that BMI, like age, poses a sliding

 scale of risk. Jennifer Lighter et al., Obesity in Patients Younger than 60

 Years Is a Risk Factor for Covid-19 Hospital Admission, Clinical

 Infectious Diseases (Apr. 9, 2020), https://academic.oup.com/cid/advance-

 article/doi/10.1093/cid/ciaa415/5818333. Patients under sixty years old

 with a BMI between thirty and thirty-four were twice as likely as

 patients with a BMI under thirty to be admitted to acute care due to a

 COVID-19 infection and 1.8 times as likely to be admitted to an intensive


                                       15
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2718    Page 16 of 26




 care unit. Id. While the Court might require more evidence regarding the

 risk of obesity standing alone, these figures—and Dr. Lieb’s conclusion

 that “Ms. Rodriguez Salabarria’s obesity exacerbates the risk of severe

 infection or death” (ECF No. 84, PageID.2507)—further tilt the scales in

 favor of finding that Rodriguez Salabarria is at substantially heightened

 risk.

         The Court now finds that Rodriguez Salabarria is at substantially

 heightened risk of severe illness and/or death from COVID-19 because of

 her hypertension and obesity.

         B.   Rosales Borboa

         With respect to Rodriguez Salabarria, the parties disputed whether

 hypertension is a risk factor in the first instance. With respect to Rosales

 Borboa, the parties agree that moderate to severe asthma is a CDC-

 recognized risk factor, see People with Moderate to Severe Asthma,

 Centers         for      Disease       Control         and          Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-

 extraprecautions/asthma.html (last updated Apr. 2, 2020); they dispute

 only whether Rosales Borboa’s asthma qualifies as moderate to severe.




                                      16
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2719   Page 17 of 26




       In its May 12, 2020 Opinion, the Court noted that “neither party

 provides a definition, medical or otherwise, of the phrase ‘moderate to

 severe.’ The Court cannot apply traditional modes of statutory

 interpretation to discern the medical meaning of ‘moderate to severe,’ and

 therefore the Court cannot make a finding with respect to the severity of

 Rosales Borboa’s asthma.” (ECF No. 68, PageID.1927.) Accordingly, the

 Court ordered supplemental briefing on the meaning of “moderate to

 severe” and whether Plaintiff’s asthma qualifies as such. Id.

       The parties agree on the medical definitions for moderate and

 severe asthma. Defendants, citing to the National Asthma Education and

 Prevention Program, explain that “the levels of asthma severity are

 intermittent, mild, moderate, and severe. Level of severity is assigned

 based on different features including the frequency of symptoms and the

 amount of medication needed to control exacerbations.” (ECF No. 80,

 PageID.2386.) Defendants provide as an exhibit a chart showing the

 nature and frequency of symptoms at each level. (ECF No. 80-3,

 PageID.2391.) Moderate asthma is characterized as daily symptoms,

 weekly nighttime awakenings, daily use of preventative medication,

 some limitation with respect to normal activity, and a Forced Expiratory


                                      17
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2720   Page 18 of 26




 Volume in One Second (FEV) measurement of between sixty and eighty

 percent of the predicted value. (Id.) Severe asthma is characterized as

 symptoms throughout the day, as many as seven nighttime awakenings

 per week, use of preventative medication several times per day, extreme

 limitation with respect to normal activity, and an FEV measurement of

 less than sixty percent of the predicted value. (Id.)

       Dr. Venters explains how to use this symptom chart to characterize

 an individual’s asthma:

       In order to determine that an asthmatic patient is not at
       increased risk of serious illness and death from COVID-19
       (i.e., the patient only has mild intermittent or mild persistent
       asthma), correctional health services need to document the
       following:

       a. Frequency of symptoms occur less than daily;
       b. Nighttime awakenings less than weekly;
       c. Use of rescue inhaler occurs less than daily;
       d. The patient has a FEV1 more than 60% expected with
       normal FVC ratio;
       e. Use of oral corticosteroids has occurred less than twice in
       past year.

       Patients with asthma who do not have all of these basic
       elements of their assessment completed should be considered
       high risk until a full risk assessment can be performed. This
       is especially true for patients whose medical records indicate
       that their asthma is not very well controlled, as exhibited by:

                                      18
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2721   Page 19 of 26




       a. Symptoms more than twice per week; and/or,
       b. Use of rescue inhaler more than twice per week.

 (ECF No. 82-8, PageID.2491.)

       Against this backdrop, Defendants argue that the record to date

 does not support a finding that Rosales Borboa’s asthma is moderate to

 severe. Defendants acknowledge that Rosales Borboa claims to have used

 an inhaler multiple times per week since receiving a prescription ten

 years ago, but they contend that “medical records show that during his

 over two months of detention, he has not required an inhaler, nor has he

 made a single sick call to request evaluation or treatment for shortness

 of breath or asthma.” (ECF No. 80, PageID.2386.) Moreover, Defendants

 argue that there is no evidence that Rosales Borboa required the use of

 steroids since his initial hospitalization. (Id.) Defendants do not address

 whether Rosales Borboa satisfies the other elements of moderate or

 severe asthma.

       To the contrary, Plaintiffs argue that Rosales Borboa’s asthma is

 moderate. Plaintiffs include Rosales Borboa’s declaration. (ECF No. 83.)

 Rosales Borboa declares that his asthma moderately impairs day-to-day

 activities such as playing sports or going up stairs, and that it can be

                                      19
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2722   Page 20 of 26




 triggered by his emotional state or even without a clear cause, such as

 when he is walking or watching a movie. (Id. at PageID.2499.) He has

 been hospitalized four times for asthma, after three of which he was

 prescribed steroids. (Id. at PageID.2498–2499.) Prior to his detention, he

 used an inhaler two to three times per week. (Id. at PageID.2499.) He

 describes being refused an inhaler multiple times while in immigration

 detention:

       Despite asking for an inhaler from staff at both Calhoun and
       Wayne County Jail, I have not been given one. Accordingly, I
       have been very careful to monitor my condition and avoid
       situations that will excite me and trigger breathing problems.
       I have even designated a corner of the jail where I go and
       practice breathing routines in order to return my breathing to
       a normal pace and avoid an attack.

       (Id. at PageID.2499–2500.)

       Plaintiffs provide the declaration of Dr. Katherine Peeler, medical

 expert for Physicians for Human Rights (PHR), instructor of pediatrics

 at Harvard Medical School, and a pediatric critical care physician at

 Boston Children’s Hospital. (ECF No. 86.) Dr. Peeler reviewed Rosales

 Borboa’s medical records while in immigration detention dated from

 March 10, 2020 to March 27, 2020, photographs of two of his asthma-

 related prescriptions dated June 4, 2016, his medical records as a child
                                      20
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2723   Page 21 of 26




 from Community Health and Social Services Center from January 11,

 1996 to March 14, 2002, the April 24, 2020 Declaration of Ms. Caterina

 Amaro-Luedtke, and the May 17, 2020 Declaration of Mr. Emanuel

 Rosales Borboa. (Id. at PageID.2618.) Dr. Peeler concludes that

       Mr. Rosales Borboa describes daily symptoms (needing an
       inhaler if he is doing “any level of physical activity . . . even
       going up the stairs”) and use of a rescue inhaler 2-3 times per
       week and daily for some weeks. Either of these two features
       of his disease place him in the moderate persistent asthma
       category.

 (ECF No. 86, PageID.2620.) Dr. Peeler also notes that “Mr. Rosales

 Borboa’s frequent need for corticosteroids is concerning, and indicates

 that his asthma is not well-controlled. He would therefore also benefit

 from consultation by a pulmonologist as he may benefit from an inhaled

 controller medication (different from the rescue albuterol inhaler he

 currently has).” (Id.)

       Rosales Borboa’s declaration is enough to rebut Defendants’

 contention that he has not required the use of an inhaler since entering

 immigration detention. The evidence is thus one-sided: Plaintiffs have

 provided the declaration of a medical professional who, after reviewing

 Rosales Borboa’s medical history, medical records, and declaration,


                                      21
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2724   Page 22 of 26




 concluded that his asthma is moderate. Defendants contest this

 conclusion but provide no medical declaration of their own. The Court

 reiterates that the undersigned is not a medical professional, and so the

 Court’s opinion must be informed by the medical evidence on the record.

 That evidence demonstrates that Rosales Borboa’s asthma must be

 considered moderate, placing him at substantially heightened risk of

 severe illness and/or death from COVID-19.

       C.  Irreparable Injury and Likelihood of Success on the
       Merits

       Because the Court finds that both Rodriguez Salabarria and

 Rosales Borboa have underlying medical conditions that place them at

 substantially heightened risk of severe illness and/or death, the Court

 adopts in full the reasoning in its May 12, 2020 Opinion with respect to

 irreparable injury and the likelihood of success on the merits. The Court

 finds that both Rodriguez Salabarria and Rosales Borboa have a high

 likelihood of irreparable injury absent an injunction (ECF No. 68,

 PageID.1913–1920) and have shown a likelihood of success on the merits

 of both the subjective and objective components of a deliberate




                                      22
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20        PageID.2725    Page 23 of 26




 indifference claim.1 (Id. at PageID.1929–1951). The Court notes that the

 number of COVID-19 cases in ICE detention facilities continues to grow

 at an alarming pace: at the time of the Court’s May 12 Opinion, as of May

 12, 2020, 881 immigration detainees have tested positive (of 1,736 tested

 detainees), while ICE has confirmed forty-two cases of COVID-19 among

 detention center employees (Id. at PageID.1915); as of May 20, 1,163

 immigration detainees have tested positive (of 2,328 tested detainees)2,

 with forty-four positive cases among detention center employees. ICE

 Guidance on COVID-19, U.S. Immigration and Customs Enforcement,

 https://www.ice.gov/coronavirus (updated May 20, 2020 at 5:30pm).



    1 The Court requested supplemental briefing on the appropriate legal standard for
 Plaintiffs’ Fifth Amendment claim. (ECF No. 68, PageID.1932.) The parties provided
 helpful responses (ECF Nos. 80, 82), and the Court received a very thorough amicus
 brief. (ECF No. 81.) The emergency nature of Plaintiffs’ motion, the irreparable injury
 Plaintiffs face absent relief, and the nuanced Constitutional reasoning involved
 precludes the Court from issuing a reasoned opinion on this issue at this early point
 in the litigation. It is sufficient to note that Plaintiffs Rodriguez Salabarria and
 Rosales Borboa have shown a likelihood of success on the strictest standard that could
 apply—a deliberate indifference standard requiring both an objective and subjective
 component. The Court will issue a reasoned opinion on the applicability of a
 punishment standard when it addresses Plaintiffs’ claims on the merits.
    2 There are now two confirmed cases of COVID-19 among detainees at the Calhoun

 County Correctional Facility. ICE Guidance on COVID-19, U.S. Immigration and
 Customs Enforcement, https://www.ice.gov/coronavirus (updated May 22, 2020 at
 4:00pm). However, given the percentage of asymptomatic COVID-19 cases, the virus’
 incubation period of up to fourteen days, and a lack of widespread testing, Defendants
 cannot reasonably assert that the outbreak is—or will continue to be—limited to
 these two cases.


                                           23
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2726   Page 24 of 26




       D.    Public Interest

       The public interest favors both Rodriguez Salabarria and Rosales

 Borboa’s release. In addressing the government justification for Rosales

 Borboa’s detention, Defendants note that in March 2020, “[a]n

 immigration judge found Borboa to be a danger and ordered him to

 remain detained pending his removal proceedings.” (ECF No. 80,

 PageID.2379.) Defendants do not provide the immigration judge’s

 reasoning for that determination, and Defendants do not now, nor have

 they ever, argued that either Rodriguez Salabarria or Rosales Borboa

 would be a danger to their communities or a flight risk upon release.

 Rodriguez Salabarria’s criminal history is limited to one conviction of

 unlawful entry in violation of 8 U.S.C. § 1325(a)(1). (ECF No. 52-4,

 PageID.1565.) Rosales Borboa’s criminal history consists of one

 conviction of driving without a license and one charge for carrying a

 concealed pistol. (ECF No. 52-5, PageID.1570.) Accordingly, as the Court

 found with Plaintiffs Alhalmi and Cardona Ramirez, the public’s interest

 in preserving public health and Rodriguez Salabarria and Rosales

 Borboa’s constitutional rights is greater than the public’s interest in their


                                      24
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2727   Page 25 of 26




 continued detention. (ECF No. 68, PageID.1952.) The public interest

 favors their release.

       Because all four factors favor granting injunctive relief for Plaintiffs

 Rodriguez Salabarria and Rosales Borboa, the Court grants a

 preliminary injunction requiring their immediate release.

 CONCLUSION

       For the reasons stated above, the Court GRANTS a preliminary

 injunction requiring Plaintiffs Rodriguez Salabarria and Rosales

 Borboa’s release from ICE Custody. Plaintiffs will be subject to the

 following restrictions: Plaintiffs are subject to fourteen days of home

 quarantine; Plaintiffs must comply with all Michigan Executive Orders;

 and Plaintiffs must appear at all hearings pertaining to their removal

 proceedings. Respondents may impose other reasonable nonconfinement

 terms of supervision.

       Respondents are further RESTRAINED from arresting Petitioner

 for civil immigration detention purposes until the State of Emergency in

 Michigan (related to COVID-19) is lifted or until further Court Order

 stating otherwise.

       IT IS SO ORDERED.


                                      25
Case 5:20-cv-10829-JEL-APP ECF No. 90 filed 05/23/20   PageID.2728   Page 26 of 26




 Dated: May 23, 2020                       s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 23, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      26
